Citation Nr: 1416822	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left hip disability, to include as secondary to service-connected left ankle disability. 

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected left ankle disability.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for disability of the right hip, to include degenerative joint disease and/or sciatica.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to an effective date earlier than May 2, 2006 for the award of service connection for peroneal tendonitis of the left ankle.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

8.  Entitlement to automobile and adaptive equipment or for adaptive equipment.

9.  Entitlement to specially adapted housing. 

10.  Entitlement to a special home adaptation grant.

(In a separate decision under a separate docket number, the Board addresses the issue of entitlement to basic eligibility for educational assistance under the Montgomery GI Bill).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1978. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2006 rating decision in which the RO denied service connection for left hip, left knee, and left ankle disabilities (Volume 1).  In July 2006, the Veteran filed a notice of disagreement (NOD) (Volume 1).  A statement of the case (SOC) was issued in July 2008 (Volume 1), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009 (Volume 1). 

This appeal also arose from a January 2012 rating decision wherein the RO granted service connection for peroneal tendonitis of the left ankle, and assigned an initial 20 percent rating effective May 2, 2006 (Volume 4).  In July 2012, the Veteran filed an NOD with respect to the effective date of award assigned (Volume 6).  An SOC was issued in May 2013 (Volume 8), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month (Volume 8).

This appeal further arose from a March 2012 rating decision in which the RO denied claims of entitlement to automobile and adaptive equipment or for adaptive equipment, specially adapted housing and a special home adaptation grant (Volume 4).  Notably, an April 2012 RO award letter advised the Veteran that a claim of entitlement to TDIU had also been denied (although not specifically discussed in the March 2012 rating decision).  In April 2012, the Veteran filed an NOD (Volume 5).  An SOC was issued in August 2013 which included the TDIU issue (Volume 9), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013 (Volume 9).

As discussed  below, the issues of entitlement to service connection for bilateral pes planus, right hip disability and a lumbar spine disability-for  which the Veteran has completed the first of two actions required to place these matters in appellate status-are  listed on the title page for procedural purposes only.

In March 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO on the service connection claims only; a transcript of the hearing is of record (Volume 3). 

In August 2010, the undersigned VLJ granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013) (Volume 3). 

In an October 2010 decision, the Board denied the claims for service connection for left hip, left knee, and left ankle disabilities (Volume 3).  The Veteran appealed the October 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a Joint Motion for Remand (JMR), filed by representatives for both parties, vacated the Board's decision, and remanded the claims to the Board for further proceedings consistent with the JMR (Volume 3). 

In June 2011, the Board remanded the claims on appeal  to the RO for further evidentiary development (Volume 3).  In a rating decision dated in January 2012, the RO granted service connection for peroneal tendonitis of the left ankle, and assigned an initial 20 percent rating effective May 2, 2006 (Volume 4).  The RO continued to deny the service connection claims for left knee and hip disabilities (as reflected in Supplemental SOCs (SSOCs) dated January 2012 and August 2013) (Volumes 4 and 9, respectively). 

In June 2013, the Veteran testified during a hearing before a Decision Review Officer (DRO) on the issues of entitlement to service connection for left hip and knee disabilities, entitlement to TDIU, and entitlement to an earlier effective date for the award of service connection for left ankle disability; a transcript of the hearing is of record (Volume 9).

The Board notes that the Veteran was previously represented by The American Legion.  In April 2011, the Board received from the Veteran an Appointment of Individual as Claimant's Representative (VA Form 21-22) designating private attorney Robert V. Chisholm as his representative (Volume 3).

In March 2012, VA received notice that Attorney Chisholm withdrew from representing the Veteran in this case (Volume 5).  

In September 2012, the Veteran appointed The American Legion as his representative via a VA Form 21-22 for all claims with VA (Volume 6).

In October 2012, the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) designating private attorney Karl Kazmierczak as his representative for all claims (Volume 7).  In June 2013, the Veteran withdrew his consent from representation by Attorney Kazmierczak (Volume 9).  

To date, the Veteran has not elected another individual or entity to represent him before VA.  Thus, at this time, the Board recognizes the Veteran as proceeding pro se.

In addition to a paper claims file, the record includes documents stored in electronic format in Virtual VA and the Veterans Benefits Management System (VBMS).  The RO has reviewed these documents in adjudicating the claims.

To date, the Veteran's claims file consists of 10 separate volumes.  In order to ease review of the case, the Board will refer the reader to which volume in the record certain items of evidence are found (if necessary).  The Board gently advises the Veteran that multiple submissions of duplicative evidence complicates and slows down a speedy resolution of his claims by VA.  While the Veteran is free to submit any evidence he deems necessary to his claims, the Board notes for the Veteran that future refraint from submitting duplicative evidence would significantly improve VA's ability to expedite the review and processing of his claims.

The Board's decision regarding the claim of entitlement to an effective date earlier than May 2, 2006 for the award of service connection for peroneal tendonitis of the left ankle is set forth below.  The remaining issues are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action, on his part, is required.

In April 2014, the Board received a copy of VA Form 21-526EZ (Veteran's Application for Disability Compensation and Related Compensation Benefits) which identified that his claimed right hip disability may involve sciatica in addition to the previously claimed degenerative joint disease.  The Board, therefore, has recharacterized the right hip disability claim being remanded to include both degenerative joint disease and sciatica of the right hip.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (defining the scope of the claim as including any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished. 

2.  The claim of service connection for a left ankle disability was received by VA on May 2, 2006, and there is no formal claim, informal claim, or written intent to file a claim for service connection before May 2, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 2, 2006 for the award of service connection for peroneal tendonitis of the left ankle have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 


REASON AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The Board notes that, in regard to the Veteran's earlier effective date claim, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Notably, the Veteran testified before the undersigned in March 2010, which was prior to the effective date of award claim being raised on appeal.  The Veteran did provide testimony on this issue to a DRO in June 2013.  Any deficiencies in the conduct of this hearing pursuant to 38 C.F.R. § 3.103(c)(2) would constitute harmless error given the lack of entitlement to the benefit being sought as a matter of law.

II.  Analysis

The Veteran seeks an effective date prior to May 2, 2006 for the award of service connection for peroneal tendonitis of the left ankle.  A brief review of the evidence reflects that the Veteran served on active duty from June 1978 to August 1978.  He first filed a service connection claim for left ankle disability on May 2, 2006 (Volume 1).  In fact, the May 2, 2006 filing constitutes the first document in these multiple claims files.  There is no formal claim, informal claim, or written intent to file a claim for service connection shown prior to May 2, 2006.

As indicated above, a January 2012 RO rating decision granted service connection for peroneal tendonitis of the left ankle, and assigned an initial 20 percent rating effective May 2, 2006.  The Veteran has timely appealed the issue regarding the appropriate effective date of award assigned.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 C.F.R. § 3.400(2)(i) (direct service connection).  For presumptive service connection purposes, the effective date is the date entitlement arose, if the claim is received within one year after separation from active duty; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(2)(ii) (presumptive service connection).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the Veteran served on active duty from June 1978 to August 1978.  There are no communications of record prior to May 2, 2006 reflecting that he filed any service connection claim.  The Board acknowledges that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, in this case, there simply are no documents that might be so construed. 

The Veteran maintains that an earlier effective date to service is warranted as he was diagnosed with a left ankle disability in service.  However, the mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid.  Furthermore, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. 382.  Thus, although the Veteran has been diagnosed with a current left ankle disability which began in service, an effective date cannot be awarded until May 2, 2006, as this is the date the Veteran actually filed his application upon which service connection was granted. 

As noted, a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325-26 (Fed. Cir. 2006); Lalonde, supra.  Consequently, simply because the Veteran was treated for left ankle disability in service and prior to May 2, 2006, that does not mean that a claim for compensation benefits was made.  The exception would be if any treatment records indicate an intent to file a claim for compensation.  Here, the record contains no written statements or treatment records which had been associated with the claims file prior to May 2, 2006.  The provisions of 38 C.F.R. § 3.157(b), pertaining to certain medical records which may be accepted as establishing informal claims, do not apply as entitlement to VA compensation had not been established.

The Veteran also argues that he was prevented from filing an earlier service connection claim based upon improper advisement of his compensation rights.  Specifically, he argues that VA had not advised him that he could appeal findings made by the military concerning whether he should have been provided a waiver for leg shortening prior to enlistment.  See VA Form 9 received May 2013 (Volume 3).  He also argues that the initial characterization of his discharge as an erroneous enlistment by the military, which was subsequently upgraded by a military board of corrections, prevented him from filing a claim (Volumes 3 and 10).  

Notwithstanding the Veteran's assertions, the fact remains that the Veteran's claim for service connection for his left ankle disability was not filed until May 2, 2006, more than one year after his discharge from active duty.  As a matter of law, the effective date would be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the present case, the later date is the date the Veteran filed his claim for compensation (i.e., May 2, 2006).  There are no provisions in the law for awarding an earlier effective date in the present circumstances as this is the original claim filed by the Veteran with no prior claimed filed that was pending at the time of award..  

The Veteran has cited the provisions of 38 C.F.R. § 3.103, delineating VA's duty to provide due process and notice of procedural rights, as supporting his inadequate notice allegation.  However, this provision applies to VA actions and not decisions by the military.  In general, service department findings are binding and conclusive upon VA, and VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The Board is sympathetic to the Veteran.  However, the law precludes  the assignment of an effective date earlier than May 2, 2006, in the present case, and the he Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5 (2013).  Consequently, as the Board has no authority to award an effective date earlier than May 2, 2006, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

An effective date earlier than May 2, 2006 for the award of service connection for peroneal tendonitis of the left ankle is denied.


REMAND

The Board's review of the record reveals that further RO action on r some of the remaining claims on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2013).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As discussed in the Board's June 2011 remand (Volume 3), the Veteran contends that he developed disability of the left ankle, knee and hip due to strenuous basic training activities.  He entered service with a congenital shortening of his left leg which had reportedly been asymptomatic prior to service.  His service treatment records reflect his treatment for mild peroneal tendonitis of the left ankle as well as left hip and knee pain shortly after beginning basic training.  He was noted to be ambulating with a limp.  

The record includes March 2009 and June 2009 opinions that the Veteran manifests chronic left ankle, knee and hip pain due to in-service aggravation of his leg length discrepancy which involved the development of a limp.  However, neither these examiner opinions nor the medical record disclosed diagnoses of current disabilities.

In light of the above, the Board requested a medical opinion for these issues which, inter alia, requested the VA examiner to provide medical diagnoses and opinions as to the likely etiologies.

The RO obtained medical opinions in October 2011 (Volume 4), November 2011 (Volume 4), February 2013 (Volume 8) and June 2013 (Volume 9).  The November 2011 VA examiner diagnosed the Veteran with left ankle peroneal tendonitis, manifested by limited mobility, and opined that such disability first demonstrated in service.  As noted above, the RO has service-connected the left ankle disability and assigned an initial 20 percent disability rating which contemplates symptomatology compatible with marked limitation of motion.  See 38 C.F.R. § 4.71a, 5271 (2013).

As instructed in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has a duty to identify the benefit being sought on appeal by applying a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms and/or symptoms the claimant is attempting to service connect, regardless of the phraseology utilized by the claimant or the RO.

The gist of the Veteran's argument is that he developed a limp during service which caused additional disability of the left knee and hips.  Given that the Veteran's left ankle disability may responsible for an altered gait as first demonstrated by a limp in service, the Board finds that the issue of whether the Veteran's service-connected left ankle disability may have caused or aggravated additional disability of the left ankle and hip has been reasonably raised, and must be considered by the VA examiner.  See 38 C.F.R. § 3.310 (2013) (service connection is warranted for disability caused and/or aggravated by service-connected disability) and Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that a service connection claim includes all theories under which service connection may be granted).

In light of the above, the Board has recharacterized these issues as claims of  entitlement to service connection for left knee and hip disabilities, each to include as secondary to service-connected left ankle disability.  Given the evidentiary record, the Board finds that further medical opinion is necessary to address all theories of entitlement.  .  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) ).

Additionally, the Board notes that the June 2013 VA examiner offered a rationale that "usually" a leg length discrepancy of 1/2 inch does not cause any musculoskeletal disabilities during its natural course.  This examiner did not discuss, however, whether any of the strenuous in-service events superimposed on the leg length discrepancy may have caused additional disability of the left knee or left hip beyond the natural course of the disorder.  Thus, the VA opinions obtained are not adequate for rating purposes.

Under these circumstances, the Board finds that further medical development of the claims is warranted.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  See also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order). 

Hence, the RO should arrange to obtain an addendum opinion  from  an appropriate examiner. An additional examination should be scheduled if deemed necessary by the examiner.  The Veteran is hereby notified that failure to report to a scheduled examination, without good cause, may result in denial of the original claims.  See 38 C.F.R. § 3.655(a),(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

With respect to the issues of entitlement to service connection for bilateral pes planus, degenerative joint disease of the right hip and a lumbar spine disability, the Board observes that the RO denied these claims in a September 2013 rating decision (Volume 10).   Later that month, the Veteran submitted correspondence to the RO that clearly expressed his disagreement with the denials of these claims and, thus, constitutes a timely filed NOD (Volume 10).  To date, the RO has not yet issued an SOC with respect to these claims - the next step in the appellate process.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

The Board also points out that with respect to the issues of entitlement to TDIU, entitlement to automobile and adaptive equipment or for adaptive equipment, entitlement to specially adapted housing and entitlement to a special home adaptation grant, the Board observes that substantiation of these claims may be dependent, in part, upon favorable determinations on the service connection claims being remanded.  Thus, the Board defers adjudication of these claims pending the additional development and adjudication of the service connection claims.

Prior to obtaining the medical opinions sought, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, the Veteran receives treatment at the New Orleans VA Medical Center (VAMC).  While VBMS currently includes outpatient treatment records from the New Orleans VAMC dated through September 16, 2013, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any pertinent records of evaluation and/or treatment from the New Orleans VAMC, dated since September 16, 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record  is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran an SOC with respect to the issues of entitlement to service connection for bilateral pes planus, degenerative joint disease of the right hip, and a lumbar spine disability that was denied in the September 2013 rating decision, along with a VA Form 9, and afford him the appropriate opportunity to submit a substantive appeal perfecting an appeal as to  those  issues. 

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the issues identified above, within 60 days of the issuance of the SOC.

2.  Obtain from the New Orleans VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since September 16, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  Send to the Veteran a letter requesting him to provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that  the Veteran furnish, or furnish appropriate authorization to obtain , all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, undertake appropriate action  to obtain from  an appropriately qualified medical doctor an addendum opinion regarding the nature and etiology of the Veteran's his claimed left knee and ankle disabilities.  The Veteran should be afforded examination if deemed necessary by the examiner.

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The physician should clearly indicate whether the Veteran has any other current disability(ies) underlying his complaints of left hip and left knee pain other than the diagnosed patellofemoral pain syndrome of the left knee and degenerative joint disease of the left hip.  

Then, with respect to each such diagnosed disability, the physician should provide opinions, consistent with sound medical judgment, on the following questions:

a) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  In rendering the requested opinion, the examiner must address whether the Veteran's congenital left leg length discrepancy was aggravated (permanently worsened beyond the natural progression) by his service; and, if so, whether such aggravation resulted in any current left hip or left knee disability (e.g., whether the strenuous basic training duties caused disability of the left knee or left hip beyond that normally expected to be caused by a leg length discrepancy with a normal level of activity).  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from the aggravation; OR, if not
   
b) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (1) was  caused by service-connected left ankle disability (e.g., by a history of an altered gait); or (2) is or has been aggravated ( worsened beyond the natural progression) by service-connected left ankle disability (e.g., by a history of an altered gait)  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from the aggravation.

In rendering the requested opinions, the physician should consider and discuss all pertinent medical and lay evidence, to include the Veteran's service treatment records, the March 2009 and June 2009 private and VA physician statements, and the Veteran's own statements.

The physician must provide  all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

6.  If the Veteran fails to report to any  scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted,  readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority. 

9.  If any benefit sought on appeal remains denied,  furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran  need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 


(West Supp. 2013).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


